Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 1 of 8 PageID 495




            EXHIBIT 19
Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 2 of 8 PageID 496
Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 3 o




                       AMERICAN LAWYER BOOKS/
                           SIMON * SCHUSTRR
                      SIMON & SCHUSTER BUILDING
                          ROCKEFELLER CENTER
                     1230 AVENUE   OF THE AMERICAS
                      NEW YORK, NEW      YORK 10020
                COPYRIGHT €    1902 DY TIMOTHY 31./1.1.1,AN
                          ALL RIGHTS RESERVED
                 INCLUDING THE RIGHT OF REPRODUCTION
                   IN WHOLE OR IN PART IN ANY FORM.
      PUBIJSHED EY AMERICAN LAWYER BOOKS/SIMON & SCHIST= INC.
               AMERICAN LAWYER BOOKS ARE PUBLISHED BY
                    AM-LAW PUBLISHING CORPORATION.
      SIMON It SCHUSTER AND COLOPHON ARE REGISTERED IlL/OPMARS3
                       OF SIMON & SCHUSTER INC.
          THE AMERICAN LAWYER IS A REGISTERED TRADER'S= OF
              THE AMERICAN LAWYER NEWSPAPER CROUP, IN(
                DISIGNED BY CARLA WITISE/LEVAVI & LEVAVI
                         MAP SY DAVID KORAI-WI
            MANUFACTURED IN THE UNITED STATES OP AMERICA


                     1 3 5 7 9 10 8 6 4 2

          LIBRARY OP CONGRESS CATALOGING-IN-PUBLICATION DATA
                   SULLIVAN. TIMOTHY !TIMOTHY JOHN)
          UNEQUAL VERDICTS THE CENTRAL PARK JOGGER TRIALS /
                           TIMOTHY SULLIVAN.


                              IRKSUDES INDEX.
        I. CUMIN- PARK HMO= IMP/      TRIAL NEW TOM N.Y.,       1990.
   2. TRIALS (RAP10,--NEW YORK (N.Y.) 3. TRIALS (Attain?      ADD annum).
                      411W YORK (N.Y.)       I. TITUS.
                         n2244435685 1992
                          345.7E02532-m20
                      [347.3052532]    92-1688
                                    UP
                           MPG   0-671-74237.X
Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 4 of 8 Pag




                                       I I I




              THIS IS MY FIRST
                    RAPE




     SIEVE RIPPED HER PASTS WITH HIS KNIFE. THAT'S WHAT MADE HER
    mad. And then, that's when she start scratchin', uh, what's-his-name?
    Kevin. She was ycllin' pretty loud Yusef closed her mouth, because he
    ►ad bigger hands than us."
       Kharey "Polo" Wise, sixteen, was talking to Elizabeth Lederer, a
    senior homicide and sex crimes prosecutor in the Manhattan district
    attorney's office. It was about 3:30 on the afternoon of Friday, April
    21, 1969, thirty-nine hours after the horribly beaten body of a young
    'roman had been found in the northern woods of Central Park, nude
    except for the bra pushed up above her breasts. Lederer had been
    irterrogating suspects in front of a video camera for fourteen hours. As
    ton as she finished taking one statement the cops would bring her
    another kid with a story to tell.
       This was Lederer's second video session with Wise, and she was
    beginning to worry about the credibility of the case He had given
     detectives two contradictory written statements before Lederer had
    arrived at the precinct, and his story was still changing. How was a jury
    imknow which version to believe? Lederer would have preferred a clean

                                       19
    Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 5 o




I
                                         20
                               T El F   Part env..

     case; one written confession. one video from each defendant. But this
     case wasn't going that way.
        Shc knew from experience that a suspect will admit what he has to
     and deny what lie can. But Vise was more slippery tian the other
     teenagers Lederer had interviewed that day. He went off on tangents
     and created completely implausible explanations for the myriad contra-
     dictions in his tale. Yet Wise's account of the wild spree he and
     approximately thirty other kids had taken through Central Park two
     nights before was also rich in detail and highly incrimirating.
        "So we was lo)lcin' at her, and I felt kinds bad." said Wise "This
     is my Gist thing I did to any type of female in the street This is my
     first rape. I never did this before, and this is gonna be my last time doin'
     it."


     Linda Fairstein, an ambitious career prosecutor who enjoyed an investi-
     gation as much as a trial, got the news at about 9:00 A.m. cn Thursday,
     April 20, from Sergeant Robert Piston of the Manhattan Sex Crimes
     Squad. A nearly nude woman, bound, gagged and within an inch of
     death. had been found at about 1:00 A.m. in a muddy ravine below the
     102nd Street Crassdrive in Central Park. She was apparenty the victim
     of a large gang of East Harlem youths who had rampaged through the
     pork the pm. ithis night. mugging joggers and harassing cyclists and cab
     drivers. The cops were questioning a group of juvenile suspects and
     would need a DA to come uptown later and videotape their statements.
     The victim was in intensive care at Metropolitan Hospital and still
     unidentified.
         As chief of the twelve-lawyer Sex Crimes Prosecution Unit, Fair-
     stein, forty-one, didn't try Many cases herself anymore. Her last trial,
     the notorious Preppy Murder Case of 1988, had raised her to a level
     of celebrity beyond the considerable status she had achievedin criminal
     justice and feminist circles for championing the aggressive prosecution
     of hitherto hushed-up crimes. That trial had ended in disappointment
     when she acceptik Robert Chambers's plea to manslaughter for the
     killing of Jennifer Levin. The jury was stuck in its ninth day of deliber-
     ating a murder charge at the time.
        No media spotlight gets as hot or as bright as that which bums in
     New York City, and the media love nothing more than a case like The
     People v. Robert Chambers. Chambers, twenty, killed Levin, eighteen,
     behind the Metropolitan Museum of Art, in a part of the park that
Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 6 of 8 PageID 50




                                   21
                 TII IS IS MY FIRST RAPE



serves as playground for respectable Manhattanites, from the rich and
powerful of Fifth Avenue co-ops to the intellectuals of Central Park
West. Regardless of who this victim tumcd out to be, Fairstein rea
soncd, a violent rapt in Central Park wouldattract a lot of media. Thc
case should go to somebody who could net be intimidated or raided
by the city's hypercompctitive press corps
    Two other aspects of the case influenced Fairstein's choice: the
possibility that the victim would die and the fact that she had appar-
ently been gang-raped. In any sex crime an effective prosecutor must
establish a meaningful rapport with the victim, who may be unwitling
or afraid to cooperate. If this victim died, however, the prosecutor
would have to be able to get the same kind of cooperation from her
family, in order to present the deceased to a jury as a real person.
Second, the likelihcod of gang-rape meant multiple defendants, which,
in turn, portended a complex investigaticn and a team of opposing
 counsel. So, in addition to a good trial lawyer who could handle the
media, Fairstein needed an experienced investigator whom victims and
 their kin would instinctively trust. She caled Lederer.
     Meanwhile, Nancy Ryan, deputy chief of the Trial Division, had
beard about the Central Park assaults on the radio. Thc first thing she
 did when she arrived at work that morning,even before making contact
 with the detectives running the investigation, was assign the Cat to
 Peter Casolaro, one of the office's top homicide prosecutors. A few
 months earlier, Camlaro had proven his abdity to overcome the distrac-
 tions of the media and win a difficult circumstantial case when a jury
 convicted lawyer feel Steinberg of the manslaughter of his six-ycatold,
 illegally adopted daughter. The killing of Lisa Steinberg had shocked
 the public, exposing a middle-class household in which the deranged
 Steinberg and his uttered companion, Hedda Nussbaum, had horibly
 mistreated the girl and a surviving, two-year-old adopted boy.
     When Fairstein heard that Ryan had assigned the Central Park case
 as a homicide, she rushed to her colleague's office, ready for a turf war.
 The woman was nit dead, said Fairstein, but she was very obviously
 the victim of a rape. Moreover, she continued, Lederer had proven
 time and again her ability to establish firn relationships with victims
 and their families, which would undoubtedly become crucial in this
 case. Fairstein was confident that District Attorney Robert Morgen-
  thau would settle the argument in her favor if Ryan chose to take it
 that far. But Ryan did not.
     The conflict downtown in Morgenthetee office was limiter to a
 Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20




                                   22
                         THE PRELUDE



contest that was taking shape uptown among rival detective squads,
whose members also smelled printer's ink ail over the case When
detectives from the Manhattan North Homicide Squad began arriving
at the Central Park Precinct shortly after 9:00 &M. to assist in the
investigation, the small parking lot was already crowded with print and
broadcast reporters elbowing one another for a piece of the story. And
inside, the converted nineteenth-century stable Was packed not only
with suspects and their relatives but with Sex Crimes detectives and
Central Park precinct regulars.
    A team of experienced investigators from Homicide was often called
in when a precinct detective squad had to solve a difficult murder or
other major felony. The Sex Crimes Squad assigned teams to the
appropriate cases in the same manner. Standard procedure dictated
 that the precinct where the crime occurred would maintain official
control of the case, a fact signified by the designation of a local detec-
 tive as arresting officer. That officer, in this cast Detective Humberto
 Arroyo of the Central Park Precinct, was responsible for coordinating
 the paperwork and guiding the case through the NYPD's red tape.
    The dispute in Morgenthau's office was settled by administrators
relying on bureaucratic procedures and personal clout, whereas the
 rivalry among the cops was resolved by immediate performance. With
 dozens of potential suspects. the size of the case dictated that several
 tams from Homicide and Sex Crimes would assist the Central Park
 detectiscs The cops who got the best results soonest would end up
 running the case The Central Park and Sex Crimes squads had little
 chance, therefore, against the wizened veterans of the Manhattan
 North Homicide Squad. each of whom had been chosen by the unit
 commander, Lieutenant lack Doyle. because of demonstrated success
 as an investigator.
    The police finally called Lederer to say they were ready for the video
 crew at about 8:00 P.M. By that time the brass had moved the investiga-
 tion from the tiny Central Park stationhouse to the much bigger
 facilities of the Twentieth Precinct on West Eighty-second Street.
 Lederer called Fairstein, who off‘mci to meet her at the precinct to help
 out.
    By the time Fairstein and Lederer arrived, the Central Park detec-
 tives and the Sex Crimes Squad had essentially been bumped by the
 homicide specialists. That elite crew had been more successful in con-
 vincing the families of the juvenile suspects to cooperate and had
 conducted a series of interrogations producing the written confessions
Case 2:20-cv-00180-JLB-MRM Document 29-19 Filed 05/18/20 Page 8 of 8 PageID




                                     23
                  THIS      IS MY FIRST          RAPE



 that would serve as prelude to Lederer's videotaped interviews. Their
 tactics were time-honored and unarguably effective, but would later be
 challenged by every defense lawyer in the case as coercive, deceptive,
 manipulative, improper and illegal.
    The prosecutors first order of business was to get a briefing from the
 cops, to learn as much as the detectives knew about what had happened
 in Central Park the previous evening. As Lederer listened to the police
 officers and read the written statements of a few suspects, the picture
 began to come into focus.
     A group of about fifteen boys had gathered in front of Schomburg
 Plaza, a government-subsidized housing complex across Fifth Avenue
 from the northeast corner of Central Park. They were joined between
 830 P.M. and 9:00 P.M. by another group of about fifteen boys who had
 come across 110th Street from the Taft Houses project on Madison
  Avenue. The gang went into the park, some scouting for cyclists whose
 bikes they could steal, some hoping to mug pedestrians and joggers for
 money or cassette players. They surrounded a young Latino man, but
  somebody in the group knew him, so they let him pass. They ap-
 proached a couple with the idea of beating up the man until somebody
  said, "Yo, he's with his girl." Some twisted sense of chivalry prevaikd
 and they left the couple in peace. Next the boys came upon an old
  Latino man, apparently drunk, carrying a bag of food and several
 bottles of beer. The man, whom they all later described as "the bum,"
  was beaten and left unconscious. On the park's East Drive the boys
  threw rocks and bottles at taxicabs and tried unsuccessfully to dismount
  several cyclists, including a couple on a tandem bike. After having been
  dispersed by a mussing police car, the gang split up.
     This was the point at which the accounts Lederer was reading began
  to differ significantly. Most of the boys described a series of assaults on
  men jogging around the large reservoir in the middle of the park. But
  there was disagreement about the timing of those attacks. Among the
  few boys who admitted participating in the rape and beating of a
  female jogger near 102nd Street, some said it happened after the
  reservoir muggings, while others claimed it was earlier.
     As the prosecutors brought themselves up to speed on the sprawling
  investigation, the detectives continued interrogating a relentlessly
  growing list of suspects. The state's ease against each defendant would
  inevitably have its share of holes, but none seemed so vulnerable in the
  early going as that of Yusef Salaam. The circumstances surrounding his
  interrogation, conducted on the third floor of the Twentieth Precinct
